Citation Nr: 0521889	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-02 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for pneumonia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied service 
connection for pneumonia.  

The veteran also appealed the RO's November 2001 denial of 
service connection for asthma and a rating in excess of 20 
percent for residuals of a fracture of the left malleolus.  
Following a VA examination ordered by a Board remand, the RO 
granted service connection and a 30 percent rating for the 
veteran's asthma.  As he did not appeal the rating or 
effective date assigned, an issue relating to asthma is no 
longer in appellate status.  See, e.g.,  Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  As to the veteran's left 
ankle disability, an August 2004 Board decision denied his 
claim for a rating in excess of 20 percent.  Therefore, the 
sole issue on appeal is service connection for pneumonia.

This claim originally came before the Board in August 2004.  
The Board remanded the claim because of a procedural defect 
in which the RO issued a September 2003 rating decision that 
denied the claim based on the fact that there had been no new 
and material evidence to reopen the claim.  The Board noted 
that the veteran should not have been held to the "new and 
material evidence" standard.  As such, the Board remanded 
the claim so that the RO could readjudicate the claim on a de 
novo basis.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran was diagnosed with pneumonia while on active 
duty but the condition resolved by the time of his separation 
examination, which included normal clinical and x-ray 
examinations of the lungs and chest; there is no post-service 
medical evidence of pneumonia or residuals of pneumonia.
CONCLUSION OF LAW

Service connection for claimed pneumonia or residuals of 
pneumonia is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the November 2001 rating decision; the 
December 2002 Statement of the Case; the August 2004 Board 
Remand; the May 2005 Supplemental Statement of the Case; and 
letters sent to the veteran by the RO, adequately informed 
him of the information and evidence needed to substantiate 
his claim for service connection for pneumonia, and complied 
with VA's notification requirements.  The Statement of the 
Case and Supplemental Statement of the Case set forth the 
laws and regulations applicable to the veteran's claim.  
Further, letters from the RO to the veteran dated October 
2001, June 2004, August 2004, and May 2005 informed him of 
the types of evidence that would substantiate his claim; that 
he could obtain and submit private evidence in support of his 
claim; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  That is, 
the veteran was notified and aware of the evidence needed to 
substantiate his claim for service connection for pneumonia, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the veteran in October 2001, prior to the November 2001 RO 
rating decision.  

The Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice and 
Statements of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  
The failure to use the exact language of 38 C.F.R. 
§ 3.159(b)(1) with respect to this "fourth element" was 
harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
October 2001, June 2004, August 2004, and May 2005 
correspondence and asked him to identify all medical 
providers who treated him for pneumonia.  The RO has obtained 
all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran has been examined and 
treated at the Dallas VA Medical Center.  The Board finds 
that these and other medical records on file provide 
sufficient findings upon which to determine whether service 
connection is warranted for the veteran's alleged pneumonia 
or residuals of same.  There is no duty to provide another 
examination or medical opinion.  Id.  The Board will 
elaborate on this matter in the analysis below.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from November 1969 to April 
1970.  He contends that he caught pneumonia while in the rain 
and snow during boot camp.  Since that time, he indicates 
that he has had bouts with pneumonia almost every year.  He 
testified at a September 2003 RO hearing that once you are 
diagnosed with pneumonia, you are likely to catch it again 
because it "scars up the lungs".  He further testified that 
he has asthma (for which he is service connected) and that 
the asthma and pneumonia go hand in hand.  There is no 
medicine that he takes specifically for pneumonia.  He takes 
Albuterol for asthma and pneumonia.    

The service medical records reflect that on the veteran's 
March 1970 Report of Medical History, he noted that he was 
hospitalized for pneumonia.  However, the actual treatment 
records for pneumonia are nowhere to be found in the claims 
file.  The veteran also indicated, by checked box, that he 
had suffered from asthma and shortness of breath.  His March 
1970 separation examination, including examination of his 
chest and lungs, was normal.  He also underwent a chest x-ray 
that was within normal limits.    

Post service medical evidence consists solely of North Texas 
VA Medical Center outpatient treatment reports.  A March 2001 
pulmonary examination was clear.  An August 2001 examination 
shows that the veteran's respiratory system was clear to 
auscultation bilaterally without wheezes or rales.  An April 
2002 report noted a past history of pneumonia in the 
military; upon examination, his chest showed clear 
auscultation and percussion; breath sounds symmetric; 
excursions equal; and no rales or wheezes.  His chest wall 
was nontender to percussion.    In April 2003, the veteran 
complained of cough and nasal congestion.  Examination of the 
lungs revealed bilateral good air entry; and no rales or 
rhonchi.  

There is no evidence of a post-service diagnosis of pneumonia 
or residuals of pneumonia.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran contends that he was diagnosed with pneumonia 
while on active duty and has had recurrent episodes of same 
on an almost yearly basis ever since.  While the service 
medical records indicate that the veteran may have indeed 
been diagnosed with pneumonia while on active duty, it is 
apparent that it had resolved by the time of his separation 
from service examination, as evidenced by the normal clinical 
and X-ray examinations of the chest and lungs at that time 
and the absence of any competent evidence of residuals of 
pneumonia since service.  Contrary to the veteran's 
contention that he has had pneumonia almost every year since 
service, the post service medical records don't reflect any 
treatment at all until December 1999 and none of this 
treatment is for pneumonia.

In order to grant service connection, the Board must find 
that there was evidence of pneumonia in service; a current 
diagnosis of pneumonia; and either a competent medical 
opinion linking the current diagnosis to service, or 
continuity of symptomatology.  In this case, while there is 
evidence of an in service diagnosis of pneumonia, there is no 
current diagnosis of pneumonia or residuals of same, nor is 
there any medical evidence of continuity of symptomatology 
over the decades that have elapsed since the in-service 
episode of pneumonia.  38 C.F.R. § 3.303.  The Board finds 
that the lack of evidence of treatment for pneumonia for this 
long period following service also weighs against the 
veteran's claim.  With respect to negative evidence, the 
Court of Appeals for Veterans Claims held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive. See Maxon v. West, 12 Vet. App. 453, 459 (1999).

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

In summary, the veteran was apparently diagnosed with 
pneumonia while on active duty but the condition resolved by 
the time of his separation examination, which included normal 
clinical and X-ray examinations of the chest and lungs.  
There is no post-service medical evidence of pneumonia or 
residuals of pneumonia.  In the absence of any medical 
evidence of any pertinent abnormal findings on the separation 
examination or for so many years thereafter, there is no duty 
to provide an examination or medical opinion at this late 
date.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

For the reasons stated above, the Board finds that service 
connection for pneumonia or residuals of pneumonia is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b); also 
see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Entitlement to service connection for pneumonia is denied.  



	                        
____________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


